Citation Nr: 0115414	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than October 10, 
1996, for the assignment of a 100 percent rating for a 
psychiatric disorder, including schizophrenia, schizo-
affective disorder, depression, paranoid features, and 
features of post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from June 1951 to June 1955.

By rating decision in December 1955, service connection was 
granted for anxiety reaction.  This appeal arises from the 
August 1998 rating decision from the Montgomery, Alabama 
Regional Office (RO) that granted an increased evaluation for 
service connected "schizophrenia, schizo-affective, 
depressed, with paranoid features and features of post 
traumatic stress disorder" to 100 percent, effective from 
October 10, 1996.  A Notice of Disagreement was filed in 
March 1999 as to the effective date assigned the increased 
evaluation.  In the May 1999 substantive appeal, the veteran 
requested a hearing at the RO before a Member of the Board.  
In writing in March 2001, the veteran canceled his request 
for a hearing at the RO before a Member of the Board.  The 
matter is now before the Board for appellate review.


REMAND

In the April 2001 Informal Brief, the veteran's 
representative raised the issues of whether there was clear 
and unmistakable error in an October 7, 1991 rating decision 
that did not grant 100 percent evaluation for the veteran's 
service connected nervous disability and in all subsequent 
rating decisions that did not grant a 100 percent evaluation 
for this disability.  Upon review of the record, in addition 
to the October 7, 1991 rating decision that granted 
entitlement to a temporary total evaluation under Paragraph 
29 of the rating schedule from April 15, 1991 to June 1, 1991 
and increased the evaluation from 30 percent to 50 percent 
for the service connected schizophrenia, effective from June 
1, 1991, a rating decision dated September 7, 1995 continued 
the evaluation of the veteran's service connected 
schizophrenia at 50 percent. 

The RO has not adjudicated the issue of clear and 
unmistakable error in prior rating actions, and this issue is 
inextricably intertwined with the issue presently before the 
Board.  For instance, a favorable decision on the issue of 
clear and unmistakable error would most likely moot the 
appeal as to the current issue.  Accordingly, it must be 
addressed before the issue of entitlement to an earlier 
effective date for an increased rating is decided.

In addition, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) 
(hereinafter referred to as the Act), which made several 
changes to Chapter 51 of Title 38, United States Code.  In 
particular, it revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a), at 2096-97.  

Perhaps most significantly, it added a new section 5103A, 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  During Remand status, 
the RO should assure that the provisions of this new Act have 
been complied within view of the need for development of 
additional issues.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  Thereafter, the RO should adjudicate 
the merits of the claims of clear and 
unmistakable error in rating actions 
promulgated in October 1991 and September 
1995 and review the issue of an earlier 
effective date for increased rating for 
service connected schizophrenia, schizo-
affective, depressed, with paranoid 
features and features of PTSD, if needed.  
If the benefit sought with regard to 
clear and unmistakable error is denied on 
appeal, the veteran and his 
representative should be provided with a 
Statement of the Case.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the matters currently on appeal.  If 
the veteran wishes the Board to consider 
the issues pertaining to clear and 
unmistakable error, a timely substantive 
appeal must be filed to the Statement of 
the Case.  As to the certified issue, to 
the extent it is considered and denied, a 
Supplemental Statement of the Case should 
be issued, and there should be a time to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




